      Case 2:18-cv-02329-DDC-KGG Document 40 Filed 11/15/19 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


SCOTT MOORE, JAMES LONG, AND                )
NANCY PERRY, on behalf of themselves )
and all others similarly situated,          )
                                            )
                                Plaintiffs, )
                                            )
v.                                          )                Case No. 18-cv-2329-DDC-KGG
                                            )
SCOTT SCHWAB, in his official               )
capacity as the Secretary of State of       )
Kansas,                                     )
                                            )
                                Defendant.  )

             ORDER FOR AND NOTICE OF SETTLEMENT CONFERENCE

       Pursuant to Fed. R. Civ. P. 16(a)(5) and D. Kan. Rule 16.3, and at the request and

agreement of the parties, please take notice that a settlement conference will be conducted in this

case by the undersigned U.S. Magistrate Judge, on December 10, 2019 at 9:00 AM in Room

236, Robert J. Dole U.S. Courthouse, 500 State Avenue, Kansas City, Kansas.

       The basic purpose of the settlement conference -- and the basic purpose of all of the

specific requirements set forth below -- is to promote informal, candid, and ultimately productive

discussions among the parties and their representatives, lead trial counsel, and the undersigned

Magistrate Judge. Every aspect of the litigation bearing on its settlement value will be

considered, in order that the Magistrate Judge may privately express her views concerning the

actual dollar settlement value or other reasonable disposition of the case, bearing in mind that the

Magistrate Judge will not try the case if the parties should be unable to reach a settlement.

       As with trial, it is essential that everyone involved be fully prepared for the settlement

conference. Toward that end, by December 6, 2019, plaintiffs and defendant shall submit a

written settlement conference statement (“settlement statement”) to the undersigned Magistrate
      Case 2:18-cv-02329-DDC-KGG Document 40 Filed 11/15/19 Page 2 of 4




Judge (and not to the assigned trial judge) by way of an e-mail attachment to the following e-

mail address: ksd_james_chambers@ksd.uscourts.gov. The settlement conference statements

shall concisely provide, in summary form, the following information: (1) a detailed itemization

and explanation of the damages or other relief requested; (2) the most pertinent or compelling

facts and/or issues that each side anticipates may impact settlement negotiations; (3) an

evaluation of the strengths and weaknesses on each of the key factual and legal issues; (4) the

projected out-of-pocket expense, including attorney’s fees, that may be at issue; (5) the estimated

amount of delay associated with proceeding to trial and dealing with any appeals; (6) a

recapitulation of the parties’ prior negotiations, with the date and terms of each settlement offer

and counteroffer; and (7) perhaps most importantly, a detailed explanation of why the case has

not been settled to date, accompanied by specific suggestions concerning how the impasse can be

remedied. The parties’ written settlement statements shall not exceed five pages, and shall

not be filed. The settlement statements are confidential and the parties are not to provide

copies to each other.

       The settlement statement will only be useful to the Magistrate Judge (and conducive to

the mediation process) if it is realistic and objective about the weaknesses and strengths in each

party’s case. Neither the settlement statements nor communications during the settlement

conference can be used by any party during the trial of the case. See Fed. R. Evid. 408.

       The above-described settlement statement shall contain a certificate of service that copies

have been provided to the client and any aligned non-party who has a direct financial stake in the

outcome of the case, e.g., the defendant’s liability insurance carrier(s), if applicable. Further, the

settlement statement shall provide the name, address, telephone number, and employer and job

title (if applicable), of the representatives who will attend the conference.



                                                  2
      Case 2:18-cv-02329-DDC-KGG Document 40 Filed 11/15/19 Page 3 of 4




       In addition to counsel being present at the settlement conference, the Court ordinarily

requires a person with actual settlement authority for each party and each non-party having an

interest in the outcome of the case to be present. In this case, however, the Court will allow the

individual plaintiffs to participate by phone. The person with actual settlement authority shall be

adequately familiarized with the case so as to enable him or her to negotiate about the case in

good faith.

       Only a person with complete and actual settlement authority meets the requirement of

this Order. Trial counsel rarely satisfies the requirement of a person with actual settlement

authority. The purpose of this requirement is to have a representative present for each party who

can settle the case during the course of the conference without consulting a superior.

       Prior to the settlement conference, the Court encourages and expects that counsel will

have discussed settlement in detail with the client. Further, prior to the conference, the parties

shall have conducted serious settlement discussions, either directly or through counsel.

       Counsel shall bring to the conference those portions of their files that would be helpful to

the Magistrate Judge during the course of the conference.

       The Magistrate Judge will begin the conference by meeting briefly with all the attendees

as a group. After this initial session, the Magistrate Judge will talk privately with the parties and

their representatives, beginning with the Plaintiff.

       The Court tentatively has allotted one-half day for the settlement conference in this

particular case. The conference, however, will continue on the date noticed until the Court

determines that there is nothing further to be gained by continuing.

       The requirements of this Order have been imposed to make certain, to the extent possible,

that possible avenues of settlement are reasonably explored before the settlement conference



                                                  3
      Case 2:18-cv-02329-DDC-KGG Document 40 Filed 11/15/19 Page 4 of 4




begins. The Court intends to minimize the risk that the valuable time, money, and resources of

anyone involved in the mediation process is wasted.

       Any material noncompliance with the requirements of this Order may result in the

imposition of sanctions against the responsible party, attorney, or other representative. Such

sanctions may include, but are not limited to, an award of attorneys’ fees, travel expenses, or

both. If counsel or the parties have any questions about this Order, they may contact my

chambers at ksd_james_chambers@ksd.uscourts.gov.

       IT IS SO ORDERED.

       Dated at Kansas City, Kansas this 15th day of November, 2019.




                                                             Teresa J. James
                                                             U. S. Magistrate Judge




                                                 4
